Citation Nr: 0409070	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  98-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability.

2.  Entitlement to an initial compensable evaluation for 
herpes genitalis.

3.  Entitlement to an initial rating in excess of 10 percent 
for folliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from November 1972 to October 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was most recently before 
the Board in February 2001.

In a statement received in July 2002 the veteran agreed to 
accept an initial rating of 20 percent for 
cystitis/urethritis.  As a rating of 20 percent was assigned 
by the RO in March 2003, the issue of an increased initial 
rating for cystitis/urethritis is not before the Board.

As discussed in the following portion of this decision, the 
issues of entitlement to an initial rating in excess of 20 
percent for a cervical spine disability and entitlement to an 
initial rating in excess of 10 percent for folliculitis are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran's herpes 
genitalis is productive of symptomatology that closely 
approximates a painful and tender scar.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for herpes 
genitalis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806, 
7819 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, a letter dated in June 2002 informed the 
veteran of the information and evidence he needed to submit 
to substantiate his claims, as well as VA's development 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  While strictly following 
the express holding in Pelegrini would require the entire 
rating process to be reinitiated when notice was not provided 
prior to the first agency adjudication, this could not have 
been the intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the issues on 
appeal was not given prior to the initial AOJ adjudication, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

As for the duty to assist, the Board finds that the veteran 
has been provided opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA examinations that have 
assessed the severity of the disabilities on appeal.  As 
noted previously, the veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  In a 
statement received in March 2003 the veteran indicated that 
he had no further evidence to submit.  The Board finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  As such, 
the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issues on 
appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for the disabilities on appeal, the severity of 
the veteran's disabilities are to be considered during the 
entire period from the initial assignment of the disability 
ratings to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran was granted service connection for herpes 
genitalis in January 1997 and was assigned a noncompensable 
rating that has remained in effect since that time.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  In December 2003 the Board 
notified the veteran that VA had revised its regulations for 
evaluating skin disabilities, provided him the text of the 
revised regulation, and offered him a period of 60 days 
during which to offer further evidence or argument in support 
of the claim, to include commenting on the revised criteria.  
To date, the veteran has not responded, and accordingly, the 
Board will proceed with the consideration of his case.

The veteran's herpes genitalis is rated as noncompensably 
disabling under Diagnostic Code 7819 for benign skin growths.  
A note in the Rating Schedule under the former criteria 
provided that disabilities evaluated under Diagnostic Codes 
7807 through 7819 were to be rated by analogy to eczema under 
Diagnostic Code 7806.  38 C.F.R. § 4.118.  Pursuant to the 
former criteria contained in that code, this condition was 
evaluated in accordance with the criteria set forth in former 
Diagnostic Code 7806, which provided that when the condition 
was productive of slight, if any, exfoliation, exudation or 
itching, if on an unexposed surface or a small area, a 
noncompensable rating was warranted.  A 10 percent evaluation 
required that the disability be manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.

The Board notes that the claims file contains an impression 
of recurrent genital herpes (February 1999 VA genitourinary 
examination).  It has been noted that symptomatology 
associated with the veteran's herpes outbreaks has included 
pain and discomfort, and the veteran has taken medication for 
his herpes.  Based on the foregoing, the Board finds that the 
veteran's herpes essentially approximates a painful and 
tender scar under the provisions of Diagnostic Code 7804.

The medical evidence of record shows no findings of 
exfoliation, exudation or extensive itching, and the 
veteran's herpes does not involve an exposed area, or the 
head, face or neck.  Accordingly, the former criteria at 
Diagnostic Code 7806 does not provide a basis for a rating in 
excess of 10 percent.  Further, the Board notes that 10 
percent is the maximum evaluation available under Diagnostic 
Code 7804 (old and new), and the Board can find no basis 
under any other Diagnostic Code for an evaluation in excess 
of 10 percent.

According, a rating of 10 percent for herpes genitalis is 
warranted for the entire period of the veteran's claim.  
Fenderson.


ORDER

An initial rating of 10 percent for herpes genitalis is 
granted.


REMAND

As for the issue of entitlement to an initial rating in 
excess of 10 percent for folliculitis, the Board notes that 
findings from the various medical evidence of record does not 
allow the Board to properly evaluate the veteran's 
folliculitis, particularly with respect to medical findings 
detailing the location and relative percentage of exposed 
body areas affected.  The Board notes that the veteran has 
also essentially indicated in VA outpatient treatment records 
(including March 2001) that his folliculitis had worsened 
since his last VA examination.  As such, the Board finds that 
the veteran should be afforded a new VA skin diseases 
examination.

As for the issue of entitlement to an initial rating in 
excess of 20 percent for a cervical spine disability, the 
Board notes that there have been significant changes in the 
pertinent rating criteria since the RO issued its most recent 
supplemental statement of the case.  In particular, the 
entire portion of the rating schedular pertaining to the 
evaluation of diseases and injuries of the spine were amended 
effective September 26, 2003.  These changes in the rating 
criteria are substantially different from the previous 
criteria considered by the RO when it issued the March 2003 
supplemental statement of the case.  Based on the foregoing, 
a Remand is necessary to inform the veteran of the changes in 
the applicable rating criteria that have occurred during the 
pendency of this appeal and allow him to provide evidence 
relevant to those criteria.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his folliculitis disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should note any and all manifestations of 
the veteran's service-connected 
folliculitis, including size and location 
of affected areas, any lesions or 
scarring, any disfigurement, etc.  In 
accordance with the revised rating 
criteria, the examiner should 
specifically specify the percentage of 
the entire body (e.g. 5 percent, 20 
percent, 40 percent) covered by the 
service-connected folliculitis, and 
provide information regarding the level 
of systemic therapy shown by the evidence 
in the past 12-months (e.g., no more than 
topical therapy, intermittent systemic 
therapy such as corticosteroids, nearly 
constant systemic therapy).  The examiner 
should note whether there is any 
limitation of function of any body part 
affected by the service-connected 
folliculitis.

2.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his cervical spine 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  The RO should review the 
veteran's cervical spine disability claim 
with consideration of the changes in the 
schedule for rating spinal disabilities 
and injuries set forth in 68 Fed. Reg. 
51454-51458 (August 27, 2003).  If the 
benefits sought are not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



